Exhibit 10.14
 
MASTER AGREEMENT
 
THIS MASTER AGREEMENT (this "Master Agreement") is entered into as of June 24,
2011 ("Effective Date") by and among Tekmark Global Solutions, LLC, a New Jersey
limited liability company with a place of business at 100 Metroplex Drive, Suite
102, Edison, New Jersey 08817 ("Tekmark"), MMDGenesis LLC, a New Jersey limited
liability company with a place of business at 1100 First 'Avenue, Spring Lake,
NJ 07762 ("MMD", and together with Tekmark, the "New Lenders") and Genesis Group
Holdings, Inc., and its subsidiary Digital Comm Inc., a Florida corporation with
a place of business at 2500 N. Military Trail, Suite 275, Boca Raton, Florida
33431 (collectively "Digital Comm"). Tekmark, MMD and Digital Comm may be
referred to individually as Party and collectively as Parties.
 
WHEREAS, Digital Comm is, in the business of providing specialty construction
and engineering services to the information technology industry utilizing full
time and temporary staffing personnel; and
 
WHEREAS, Tekmark is in the business of providing temporary staffing and other
support services to companies; and
 
WHEREAS, MMD is in the business of providing accounts receivable and other
funding; and
 
WHEREAS, Digital Comm is desirous of having Tekmark, and Tekmark is willing to,
provide selected payroll funding support and temporary staffing services to
Digital Comm; and
 
WHEREAS, Digital Comm and Tekmark are desirous of having MMD provide selected
funding to Digital Comm.
 
NOW THEREFORE, the Parties, for real and just consideration and intending to be
legally bound, do hereby enter into this Master Agreement as set out herein and
the Attachments set out below which are hereby incorporated by reference and
made a part of this Master Agreement.
 
Attachment A — Payroll Support
Attachment B — Temporary Staffing
Attachment C — General Terms and Conditions
 
[Signatures appear on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 

  TEKMARK GLOBAL SOLUTIONS, LLC     GENESIS GROUP HOLDINGS, INC   (Tekmark):    
(Digital Comm):           By:
/s/Charles K. Miller
  By:
/s/ Lawrence Sands
 
(signature)
    (signature)             Charles K. Miller     Lawrence Sands   (typed)    
(typed)           Its: CFO   Its: Corporate Secretary   (title)     (title)

 

        Digital Comm Inc         (Digital Comm):                 By:
/s/ Billy Caudell
        (signature)                   Billy Caudell         (typed)            
    Its: President

 
 
 

--------------------------------------------------------------------------------

 
 

  TEKMARK GLOBAL SOLUTIONS, LLC     GENESIS GROUP HOLDINGS, INC   (Tekmark):    
(Digital Comm):           By:
/s/Charles K. Miller
  By:
/s/ Lawrence Sands
 
(signature)
    (signature)             Charles K. Miller     Lawrence Sands   (typed)    
(typed)           Its: CFO   Its: Corporate Secretary   (title)     (title)

 

        Digital Comm Inc         (Digital Comm):                 By:
/s/ Billy Caudell
        (signature)                   Billy Caudell         (typed)            
    Its: President

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A — PAYROLL FUNDING SUPPORT
 
1.Payroll Funding Support.
 
1.1    During the Term Digital Comm may, but shall not be obligated to, request
payroll funding from Tekmark.
 
1.2    In order to submit a request for payroll funding Digital Comm must
submit a funding request ("Funding Request") to Tekmark and MMD in writing.
 
1.3    Each Funding Request submitted by Digital Comm to Tekmark shall be
irrevocable and binding on Digital Comm.
 
1.4   Each Funding Request shall:
 
1.4.1   State the amount of funding requested;
 
1.4.2   State the date on which Digital Comm requests the funding to be made
(which date shall not be earlier than three (3) days after the date the Funding
Request is submitted to Tekmark;
 
1.4.3   Certify that any amounts advanced by Tekmark pursuant to the Funding
Request will be used by Digital Comm solely for purposes of funding Digital
Comm's payroll obligations to its existing employees ("Existing Employees") who
are performing specialty construction and engineering services ("Approved
Services") for certain customers of Digital Comm that have been approved in
advance in writing by Tekmark, in its sole discretion, as well as customers of
Digital Comm for whom Tekmark is providing temporary staffing in accordance with
Attachment B hereto ("Approved Customers").
 
1.5    Upon receipt of a Funding Request, Tekmark shall consider such request in
good faith, but shall have no obligation to provide any funding pursuant to any
Funding Request. Notwithstanding anything herein to the contrary, Tekmark shall
have the right, in its sole and absolute discretion, to decide whether or not to
advance funds in the amount, or any portion thereof, requested by Digital Comm.
 
1.6    If Tekmark refuses a Funding Request, Digital Comm may seek similar
funding from any other source and Tekmark shall release any rights to those new
accounts and receivables associated with that Funding Request (without releasing
existing liens associated with prior Transferred Funds), so as to permit any
alternative funding Digital Comm may obtain other than from Tekmark. It is
understood and agreed that Tekmark's priority lien shall be strictly limited to
those accounts and receivables associated with Transferred Funds as defined
below.
 
1.7    To the extent that Tekmark provides funding to Digital Comm pursuant to a
Funding Request:
 
1.7.1   Such funding shall be referred to as "Transferred Funds"; and
 
 
 

--------------------------------------------------------------------------------

 
 
1.7.2   Digital Comm shall be obligated to repay the amount of the Transferred
Funds to Tekmark in accordance with the terms of this Master Agreement and such
obligation shall be evidenced by and subject to the terms of a Promissory Note
in the form attached hereto as Exhibit A-2 ("Exhibit A-2") and shall be secured
by a security interest in the assets of Digital Comm pursuant to a Security
Agreement in the form attached hereto as Exhibit A-1 ("Exhibit A-1").
 
1.7.3   Tekmark shall transfer the Transferred Funds to the account of Digital
Comm in accordance with mutually agreed upon procedures.
 
1.8    In no event shall the aggregate outstanding amount of Transferred Funds
exceed Two Million Dollars ($2,000,000).
 
2. Responsibilities of Digital Comm,
 
2.1    Digital Comm shall:
 
2.1.1   On a weekly basis, present Tekmark and MMD with its payroll information
for its wireless division, along with the related purchase orders, anticipated
dates that invoices will be sent to Approved Customers, copies of invoices that
have been sent to Approved Customers since the most recent Transferred Funds
were provided to Digital Comm, proof of payment of all suppliers and any
additional supporting documentation requested by Tekmark ("Payroll
Information").
 
2.1.2   Promptly provide Tekmark and MMD with copies of (i) monthly financials,
(ii) all board packages and (iii) responses to reasonable inquiries by Tekmark
or MMD.
 
2.1.3   Only use the Transferred Funds to meet the payroll for which Payroll
Information was relied upon by Tekmark in making its decision to advance the
Transferred Funds (as defined in Section 1.7 above).
 
2.1.4   Comply with all federal, local and state laws and regulations that apply
to its employment relationship with the Existing Employees including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the
Immigration Reform and Control Act of 1986, the Fair Labor Standards Act, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Older Existing Employees Benefit Protection Act, the National Labor Relations
Act, and the Occupational Safety and Health Act.
 
2.1.5   Digital Comm is responsible for compliance with all workers compensation
laws and regulations and claims thereunder of all Existing Employees and Digital
Comm shall indemnify and hold Tekmark and MMD harmless from all costs, expenses
(including attorneys fees) and damages Tekmark or MMD incurs because of such
claims.
 
2.1.6   Execute all documents which may be required by Tekmark or MMD in order
for Tekmark and MMD to perform their responsibilities under this Master
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.7   Instruct its Approved Customers, in a manner that is acceptable to
Tekmark and MMD, to send its payment to a Lockbox (as defined below) so that
Tekmark and/or MMD will receive said payments rather than Digital Comm.
 
2.1.8   Maintain during the Term, at Digital Comm's expense, a lockbox
arrangement, as set forth in the Deposit Account Control Agreement that is
attached hereto as Attachment A, Exhibit A-4 ("Lockbox.") and strictly comply
with the terms and conditions set. forth therein. Tekmark is hereby authorized
to pay MMD all interest and principal owed to MMD out of the Lockbox.
 
2.1.9   Promptly notify MMD and Tekmark of all upcoming board meetings no later
than when the Company's board members are notified and grant MMD and Tekmark
board visitation rights at all times and, upon request at any time, take any and
all such action as Tekmark or MMD deem necessary or desirable in order for MMD
to elect a director to Digital Comm's board of directors in its sole discretion.
 
3. Tekmark Responsibilities.
 
3.1   Tekmark shall:
 
3.1.1   On a weekly basis review the Payroll Information and determine whether
Tekmark is willing to fund the payroll for that particular week.
 
3.1.2   If Digital Comm requests and if Tekmark decides, in its sole discretion,
that funding is to occur, then Tekmark will advance the funds to Digital Comm by
sending the Transferred Funds to the account of Digital Comm in accordance with
mutually agreed upon procedures.
 
3.1.3   Maintain books and records regarding payroll, Transferred Funds and
monies disbursed in accordance with the terms hereof.
 
4. AUTHORIZATION TO ACCEPT PAYMENTS.
 
4.1   Digital Comm hereby authorizes Tekmark to receive and accept payment from
Approved Customers for invoices sent to said Approved Customers by Digital Comm
and to process, remit and withhold and/or deduct Transferred Funds and Fees from
said payment amounts in accordance with the terms and conditions of this Master
Agreement.
 
5. FEES AND RECEIPT OF FUNDS.
 
5.1   As payment for providing the Transferred Funds to Digital Comm as set
forth herein, Digital Comm shall pay to Tekmark six percent (6%) of the
Transferred Funds provided said amount is collected by Tekmark from Approved
Customers within thirty (30) calendar days of the Transferred Funds being
originally transferred to Digital Comm ("On-Time Fee"). Any Transferred Funds
that are outstanding for more than thirty (30) calendar days will result in
Tekmark being entitled to deduct an additional two and one-half percent (2.5%)
for each thirty (30) calendar day period, or each portion thereof on a pro rata
basis, that any Transferred Funds are not repaid ("Extended Payrnent Fee"). By
way of example, if Transferred Funds are not received by Tekmark for seventy
(70) days, then Tekmark's fee will be nine and 33/100 percent (9.33%) of the
Transferred Funds, which is 6% for the first 30 days, 2.5% for the second 30 day
period and 0.83% for the partial 30 day period of 10 days. (On-Time Fee and
Extended Payment Fee may be collectively referred to as "Fee(s)"). The Parties
understand and agree that if under any applicable law the Fees set forth herein
are considered to be interest, then the applicable rate shall be as forth herein
or the maximum rate allowed by law, whichever is less.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2   As payments from Digital Comm Approved Customers are collected
("Receipts") in accordance with Section 4.0 above, Tekmark will:
 
5.2.1   First, deduct for its own account and the account of MMD the total
amount of Fees that are due and owing;
 
5.2.2   Second, deduct for its own account and the account of MMD the total
amount of Transferred Funds that have not been previously paid;
 
5.2.3   Third, remit the remaining balance of the Receipts within (2) business
days to UTA Capital, LLC.("UTA"), in accordance with instructions from UTA.
 
5.3   MMD has extended a line of credit to Digital Comm in the amount of One
Million Dollars ($1,000,000.00) ("Line Of Credit"). Digital Comm shall maintain
the Line Of Credit during the Term of this Agreement and the unused and
available amount of the Line Of Credit will, during the Tenn of this Agreement,
be available to pay Tekmark for all Fees and Transferred Funds that are owed to
Tekmark and are unpaid within sixty (60) days of the date of the related
Approved Customer invoice upon which the Transferred Funds were made available
to Digital Comm by Tekmark ("Transferred Funds A/R") plus any account receivable
that is owed by an Approved Customer of Digital Comm, and therefore owed by
Digital Comm to Tekmark, for temporary staffing services, as set out in
Attachment B, that has not been paid in 60 days ("Temporary Staffing AIR"). Such
payment will be made as follows:
 
5.3.1   Tekmark shall have the option to make a written demand for payment to
MMD, with a copy to Digital Comm, for payment of the Transferred Funds A/R
and/or the Temporary Staffing A/R that is owed to Tekmark ("Demand"). MMD shall
render payment to Tekmark for the amount set out in the Demand within five (5)
business days from receipt thereof in accordance with instructions from Tekmark
and Digital Comm hereby authorizes and covenants to assist, co-operate and do
anything necessary to enable said payment to Tekmark by MMD to occur. Tekmark
shall have the right to exercise such option to demand payment any time and as
often as there are Transferred Funds A/Rs and/or Temporary Staffing A/Rs.
 
5.4   Any balance outstanding to MMD ("MMD Balance") for more than thirty (30)
calendar days will result in MMD being entitled to deduct an additional two and
one-half percent (2.5%) for each thirty (30) calendar day period or each portion
thereof, on a pro rata basis, that any MMD Balance is not repaid ("MMD Extended
Payment Fee"). By way of example, if MMD Balance is not received by MMD for
seventy (70) days, then MMD's fee will be five and 83/100 percent (5.83%) of the
MMD Balance, which is 2.5% for the first 30 days, 2.5% for the second 30 day
period and 0.83% for the partial 30 day period of 10 days (MMD On-Time Fee and
MMD Extended Payment Fee may be collectively referred to as "MMD Fee(s)"). The
Parties understand and agree that if under any applicable law the MMD Fees set
forth herein are considered to be interest, then the applicable rate shall be as
forth herein or the maximum rate allowed by law, whichever is less.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5   Digital Comm shall reimburse Tekmark and MMD for the actual and reasonable
legal fees Tekmark and MMD have incurred directly or indirectly in connection
with the preparation and negotiation of documents set out in or related to this
Master Agreement. ("Reimbursed Amount"). It is understood and agreed that the
Reimbursed Amount shall be considered to be Transferred Funds and provisions in
this Master Agreement that apply to Transferred Funds shall govern the treatment
of the Reimbursed Amount.
 
6. MAXIMUM AMOUNT OF TRANSFERRED FUNDS.
 
6.1   At no time will the cumulative amount of Transferred Funds A/Rs and the
Temporary Staffing A/Rs exceed Two Million dollars ($2,000,000.00), which is
made up of $750,000.00 of Transferred Funds A/Rs and up to $1,250,000.00 of
Temporary Staffing A/Rs, which amount shall be evidenced by and subject to the
Promissory note which is attached hereto as Exhibit A-2 ("Exhibit A-2") and
Exhibit A-1 (Security Agreement).
 
6.2   Notwithstanding anything to the contrary contained herein, MMD will be
under no obligation at any time to lend to Digital Comm any amount greater than
$1,000,000.00 (one million dollars).
 
7. SECURITY INTEREST IN COLLATERAL.
 
7.1   Digital Comm hereby grants to Tekmark and MMD a security interest in the
Collateral including without limitation, Digital Comm's accounts receivables
related to Approved Services as set out in Exhibit A-1 and in a Security
Agreement between MMD and Digital Comm dated on or about the date hereof.
Tekmark and MMD will also file a Form UCC­1, perfecting the security interest in
the Collateral (as defined in Exhibit A-1, to the extent that either Tekmark or
MMD determines that such filing is appropriate to perfect their security
interest in the Collateral. In the event of a breach of this Master Agreement or
any monetary default by Digital Comm, Tekmark and MMD may exercise all of its
rights, including, without limitation, its rights to foreclose upon the
Collateral. Access to those "self-help" remedies shall not limit such other or
further rights Tekmark or MMD may have hereunder or at law to enforce any of its
rights or other remedies with respect to a particular circumstance.
 
8. SUPERVISION AND SAFETY OF EXISTING EMPLOYEES.
 
8.1   Digital Comm and/or its customer shall make all employment decisions
regarding the Existing Employees, including but not limited to, all decisions
relating to the hiring and termination of the Existing Employees. Digital Comm
and/or its customers are solely responsible for the supervision, direction and
control of the means, methods and manner of all work performed by Existing
Employees and for the review and approval of the Existing Employees ongoing and
final work product, in accordance with Digital Comm's and/or its Customer's
requirements. Tekmark assumes no responsibility for exercising any direction,
control, or supervision over the Existing Employees and Digital Comm shall
require its customers to, absolve Tekmark of any such responsibility.
 
 
 

--------------------------------------------------------------------------------

 
 
8.2   Digital Comm understands and agrees that Tekmark assumes no liability for
any claim or cause of action by Digital Comm or its customers arising from
Existing Employees' access to personal property or valuables of Digital Comm or
its customers. Digital Comm further understands and agrees that Tekmark assumes
no liability for loss or damage caused by operation of a vehicle by an Existing
Employee. Prior to authorizing or allowing any Existing Employee to operate a
vehicle in connection with their job assignment, Digital Comm will conduct a DMV
check and confirm that the Existing Employees have automobile insurance and
Tekmark shall be added as an additional named insured under the policy. Digital
Comm shall undertake all necessary preliminary investigations, as permitted by
law, and shall not thereafter knowingly place any Existing Employee who had a
prior DUI conviction or is not medically authorized to drive, on any assignment
or in any staff position which requires operation of a motor vehicle.
 
8.3   Digital Comm assumes full responsibility for providing all Existing
Employees with a workplace that complies with all applicable health and safety
requirements. Digital Comm will not request or permit any Existing Employee to
perform work involving any dangerous conditions or unusual risk of bodily
injury; nor will Digital Comm, or its Customer, request or permit any Existing
Employee to engage in any unsafe or illegal actions.
 
8.4   Digital Comm warrants that it is in compliance with and covenants that it
will continue to comply with, all applicable local, state and federal laws,
rules and regulations, including, without limitation, Title VII of the Civil
Rights Act of 1964, as amended, the Immigration Reform and Control Act of 1986,
the Fair Labor Standards Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Existing Employees Benefit
Protection Act, the National Labor Relations Act, and the Occupational Safety
and Health Act, that are applicable to Digital Comm in connection with the
employment of Existing Employees. Digital Comm agrees to cooperate fully with
Tekmark so that Tekmark may comply with all applicable local, state and federal
laws in connection with its obligations under this Master Agreement.
 
9. INDEMNIFICATION.
 
9.1   Digital Comm agrees to indemnify, defend, and hold harmless Tekmark and
MMD and their affiliates and their respective members, officers, directors,
employees, agents, parent, subsidiaries and other affiliates ("Indemnified
Parties") from and against any and all claims, actions or demands and any loss,
liability, cost, expense, penalty, damages and settlement amounts (collectively
"Claims") suffered by an Indemnified Party, including but not limited to
reasonable attorneys' fees and costs, in connection with any claim, action or
demand arising out of, connected with, related to or resulting from (1) Digital
Comm's failure to perform its obligations under this Master Agreement, (2) the
negligence, misrepresentation, error or omission on the part of Digital Comm or
its representatives; (3) any breach by Digital Comm of a representation,
warranty or covenant hereunder or applicable laws in connection with Digital
Comm's employment of Existing Employees, including without limitation acts
and/or omissions on the part of Digital Comm or its representatives in
connection with the immigration and 1-9 procedure for the registration of
legally authorized Existing Employees, (4) all claims, losses or damages that
may arise out of or resulting from the acts and/or omissions of Existing
Employees while on assignment to a Customer, or (5) Tekmark's performance of its
payroll funding services as set forth in this Master Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
9.1.1   Digital Comm's Indemnity obligations under this Master Agreement are
without monetary limit and include all reasonable attorneys' fees, court costs,
out-of-pocket expenses, and damages including, but not limited to compensatory
and punitive damages.
 
9.1.2   Neither Tekmark nor MMD will be obligated to defend, indemnify or hold
harmless Digital Comm and neither Tekmark nor MMD shall be responsible for
exemplary or punitive damages.
 
10. LIMITATION OF LIABILITY.
 
10.1   In no event will Tekmark be liable for the cost of substitute Payroll
Support services, any special, consequential, incidental or indirect damages,
however caused, whether or not related to or arising out of this Master
Agreement, regardless of the form of action, whether for breach of contract,
tort, or otherwise (including, without limitation, damages based on loss of
profits, data, files, or business opportunity), and whether or not Tekmark has
been advised of the possibility of such damages. This limitation will apply
notwithstanding any failure of essential purpose of any limited remedy provided
herein.
 
10.2   In no event will Tekmark's or MMD's aggregate liability to Digital Comm
for all claims, whether in contract, tort, negligence or any other theory of
liability, exceed the total fees charged by, or total amounts paid to, Tekmark
or MMD under this Master Agreement during the three (3)-months prior to the
incident giving rise to such claim, or if this Master Agreement has been in
effect for less than three (3) months, the amount payable during time period,
annualized for three (3) months.
 
[Signatures appear on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
 

  TEKMARK GLOBAL SOLUTIONS, LLC     GENESIS GROUP HOLDINGS, INC           By:
/s/Charles K. Miller
  By:
/s/ Lawrence Sands
 
(signature)
    (signature)             Charles K. Miller     Lawrence Sands   (typed)    
(typed)           Its: CFO   Its: Corporate Secretary   (title)     (title)

 

  MMDGenesis LLC     Digital Comm Inc           By:
/s/Mark  E. Munro
  By:
/s/ Billy Caudell
 
(signature)
    (signature)             Mark E. Munro     Billy Caudell   (typed)    
(typed)           Its: Managing Member   Its: President   (title)     (title)

 
(Signature page to Master Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 

  TEKMARK GLOBAL SOLUTIONS, LLC     GENESIS GROUP HOLDINGS, INC           By:
/s/Charles K. Miller
  By:
/s/ Lawrence Sands
Name: Charles K. Miller   Name: Lawrence Sands Title:  CFO   Title: Corporate
Secretary

 
 

  MMDGenesis LLC     Digital Comm Inc           By:
/s/Mark  E. Munro
  By:
/s/ Billy Caudell
Name: Mark E. Munro   Name: Billy Caudell Title: Managing Member   Title:
President

 
(Signature page to Master Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A, EXHIBIT A-2 — PROMISSORY NOTE
 
PROMISSORY NOTE
 
June 24, 2011
 
$2,000,000.00
 
FOR VALUE RECEIVED, and intending to be legally bound hereby, Genesis Group
Holdings, Inc., and Digital Comm Inc., its subsidiary, a Florida corporation
with a place of business at 2500 N. Military Trail, Suite 275, Boca Raton,
Florida 33431 ("the "Maker"), unconditionally promises to pay to the order of
Tekmark Global Solutions, LLC, a New Jersey limited liability company with an
address 100 Metroplex Drive, Suite 102, Edison, New Jersey 08817 (the "Holder"),
the principal amount of up to TWO MILLION DOLLARS AND ZERO CENTS
($2,000,000.00), which amount is due and owing to Holder by Maker as a result of
the Master Agreement between Maker by Holder of even date hereof (the "Master
Agreement"), together with any unpaid costs and expenses payable hereunder, in
accordance with the terms set forth in this Promissory Note (including all
renewals, extensions, or modifications hereof, the "Note").
 
1. PAYMENT.
 
1.1   Payment of this Promissory Note shall be as set forth in the Master
Agreement, which is incorporated by reference and made a part of this Promissory
Note, Section 5 (Fees).
 
2. PREPAYMENT. This Promissory Note may be prepaid in full at any time or in
part from time to time, together with accrued and unpaid interest, to the date
of such prepayment, without premium or penalty.
 
3. ATTORNEYS' FEES AND OTHER COSTS. The Maker shall pay all of the Holder's
reasonable expenses incurred to enforce or collect any of the obligations,
including, without limitation, reasonable attorneys' and experts' fees and
expenses, whether incurred without the commencement of a suit, in any trial,
arbitration or administrative proceeding, or in any appellate or bankruptcy
proceeding.
 
4. NO USURY. Holder and Maker intend to comply at all times with applicable
usury laws. If at any time such laws would render usurious any amounts called
for under this Promissory Note, then it is Maker's and Holder's express
intention that such excess amount shall be immediately credited to the principal
balance of this Promissory Note (or, if this Promissory Note has been fully
paid, refunded by Holder to Maker), and the provisions hereof shall be
immediately reformed and the amounts thereafter collectible under this
Promissory Note reduced, without the necessity of the execution of any further
documents, so as to comply with the then applicable law, but so as to permit the
recovery of the fullest amount otherwise called for under this Promissory Note.
Any such crediting or refund shall not cure or waive any default by Maker under
this Promissory Note.
 
 
 

--------------------------------------------------------------------------------

 
 
5. DEFAULT. The Maker shall be in default under this Promissory Note upon the
occurrence of any of the following events (each, an "Event of Default"):
 
5.1   Failure to make any payment required under this Promissory Note within
five (5) days of the indicated date or on the due date thereof, as the case may
be;
 
5.2   Failure of Holder to receive payments as set out in Section 5 of the
Master Agreement (Fees And Receipt Of Funds);
 
5.3   The unpaid and outstanding balance of money owed by Maker to Holder as a
result of the Master Agreement, which amount shall include but not be limited to
Transferred Funds, accounts receivables for Temporary Staffing and associated
Fees ("Outstanding Balance"), exceeds the amount of this Promissory Note
($2,000,000.00) and the difference between the Outstanding Balance and the
amount of this Promissory Note has not been paid to Holder by Maker within three
(3) business days of Maker receiving a demand from Holder for payment of said
amount;
 
5.4   Any payments that are due from Approved Customers or for temporary
staffing are not paid within one-hundred twenty (120) days, even if Holder has
put the account receivable to Munro in accordance with the Master Agreement;
 
5.5   Maker (i) applies for or consents to the appointment of a receiver,
trustee or liquidator, (ii) files a voluntary petition in bankruptcy, or admits
in writing its inability to pay its debts as they come due, (iii) makes an
assignment or arrangement for the benefit of creditors, (iv) files a petition or
an answer seeking a reorganization or an arrangement with creditors or seeking
to take advantage of any insolvency law, (iv) performs any other act of
bankruptcy, or (v) files an answer admitting the material allegations of a
petition filed against Maker in any bankruptcy, reorganization or insolvency
proceeding; or
 
5.6   Entry of an order, judgment or decree by any court of competent
jurisdiction adjudicating Maker a judgment debtor or declaring Maker insolvent
or approving a receiver, trustee or liquidator of Maker or of all or a
substantial part of its assets, or otherwise commences with respect to Maker or
any of her assets any proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment, receivership or like law or statute, and
if such order, judgment, decree or proceeding continues unstayed for any period
of thirty (30) consecutive days after the expiration of any stay thereof.
 
5.7   Any representation, warranty or covenant of Maker under this Note, the
Master Agreement, the Security Agreement, or any other document or certificate
executed in connection herewith or therewith is or becomes, false, misleading or
incorrect in any respect.
 
6.REMEDIES. Upon the occurrence of an Event of Default, the Holder may at any
time thereafter, take any one or more of the following actions:
 
 
 

--------------------------------------------------------------------------------

 
 
6.1   Acceleration. Upon the happening of any Event of Default, or on the
Maturity Date, the entire amount of Transferred Funds, Fees, principal, amount
owing for Temporary Staffing and any other sums due under this Promissory Note
(collectively, the "Obligations") shall become due and payable immediately, and
the rate of interest on the unpaid principal balance of the Promissory Note
shall be at the rate of five percent (5%) per annum (the "Default Rate"). Maker
acknowledges that: (i) such interest is a material inducement to Holder to make
the Promissory Note; (ii) Holder would not have made the Promissory Note in the
absence of the agreement of the Maker to pay such interest; (iii) such interest
represents compensation for increased risk to Holder that the Promissory Note
will not be repaid; and (iv) such interest is not a penalty and represents a
reasonable estimate of (a) the cost to Holder in allocating its resources (both
personnel and financial) to the on-going review, monitoring, administration and
collection of the Promissory Note and (b) compensation to Holder for losses that
are difficult to ascertain. It is understood and agreed that if under any
applicable law the amounts set forth herein are considered to be interest, then
the applicable rate shall be as forth herein or the maximum rate allowed by law,
whichever is less.
 
6.2   All remedies of Holder provided for herein are cumulative and shall be in
addition to all other rights or remedies including, without limitations, the
rights of Holder under the Master Agreement or applicable law.
 
6.3   Holder does not give up its rights upon an Event of Default as a result of
any delay in declaring or failing to declare a default or an Event of Default.
 
6.4   File a lawsuit to enforce the Obligations due under this Promissory Note
and/or the Master Agreement.
 
7. WAIVERS AND AMENDMENTS. Holder is not required to do any of the following
before enforcing its rights under this Promissory Note:
 
7.1   Demand payment of amounts due;
 
7.2   Give notice that amounts due have not been paid; or
 
7.3   Obtain an official certificate of non-payment.
 
7.4   No waivers, amendments or modifications of this Promissory Note shall be
valid unless in writing and signed by an authorized representative of the
Holder. No waiver by the Holder of any Event of Default shall operate as a
waiver of any other Event of Default or the same Event of Default on a future
occasion. Neither the failure nor any delay on the part of the Holder in
exercising any right, power or remedy under this Promissory Note shall operate
as a waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.
 
7.5   Maker waives presentment, protest, notice of dishonor, demand for payment,
notice of intention to accelerate maturity, notice of acceleration of maturity,
notice of sale and all other notices of any kind. Further, Maker agrees that the
Holder may extend, modify or renew this Promissory Note or make a novation of
the indebtedness evidenced by this Promissory Note for any period and grant any
releases, compromises or indulgences with respect to any collateral securing
this Promissory Note, or with respect to any Maker or any person liable under
this Promissory Note, all without notice to or consent of any Maker or any
person liable under this Promissory Note and without affecting the liability of
the Maker or any person who may be liable under this Promissory Note.
 
 
 

--------------------------------------------------------------------------------

 
 
8. SECURITY INTEREST.
 
8.1   The obligations of Maker under this Promissory Note are secured by the
security interest granted to Holder by the Maker in the Collateral as evidenced
by the Security Agreement between the parties dated June 24, 2011. Capitalized
terms used in this Promissory Note are as defined in the Security Agreement,
Master Agreement or as otherwise defined in the text of this Promissory Note.
 
9. NOTICES.
 
9.1   Any report, demand, notice or other communication required or permitted to
be given hereunder (other than service of process) shall be in writing, and
shall be delivered personally, shall be delivered by a recognized overnight
national carrier service (such as Federal Express) for next business day
delivery, or shall be sent by certified or registered mail, return receipt
requested, first-class postage prepaid to the parties at the addresses set forth
below (or to such other addresses as the parties may specify by due notice to
the other):
 
To Holder:                 Tekmark Global Solutions, LLC
 
Attn: Mr. Charles K. Miller
100 Metroplex Drive, Suite 102
Edison, NJ 08817
 
Copy to:Duane Morris, LLP
Attn: Mr. Robert M. Conway 30 South 17th Street
Philadelphia, PA 19103-4196
 
To Maker:Genesis Group Holdings, Inc.
 
Digital Comm Inc.
Attn: Lawrence Sands
Senior Vice President and Corporate Secretary
2500 N. Military Trail, Suite 275
Boca Raton, Florida 33431
 
Copy to:
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.2   Any notice delivered to a party's designated address by (a) personal
delivery, (b) recognized overnight national courier service, or (c) registered
or certified mail, return receipt requested, shall be deemed to have been
received by such party at the time the notice is delivered to such party's
designated address. Confirmation by the courier delivering any notice given
pursuant to this Section shall be conclusive evidence of receipt of such notice.
Each party hereby agrees that it will not refuse or reject delivery of any
notice given hereunder, that it will acknowledge, in writing, receipt of the
same upon request by any other party and that any notice rejected or refused by
it shall be deemed for all purposes of this Promissory Note to have been
received by the rejecting party on the date so refused or rejected, as
conclusively established by the records of the U.S. Postal Service or the
courier service. Any notice given by an attorney on behalf of a party or a party
shall be effective for all purposes.
 
10. GOVERNING LAW. This Promissory Note shall be governed, interpreted, and
enforceable in accordance with the laws of the State of New Jersey without
regard to conflicts of law principles. The invalidity, illegality or
unenforceability of any provision of this Promissory Note shall not affect or
impair the validity, legality or enforceability of the remainder of this
Promissory Note, and to this end, the provisions of this Promissory Note are
declared to be severable.
 
11. ACTIONS INVOLVING THIS PROMISSORY NOTE. If this Promissory Note is referred
to any attorney for collection, the Maker agrees to pay all costs of collection,
including court costs and reasonable attorneys' fees. THE MAKER, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY HEREBY IRREVOCABLY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION ARISING OUT OF THIS PROMISSORY NOTE, THE EMPLOYMENT AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREUNDER.
 
12. JURISDICTION. The Maker hereby unconditionally and irrevocably agrees:
 
12.1   to be subject to the jurisdiction of the courts of the State of New
Jersey and any federal courts sitting in New Jersey in connection with any
action, suit or proceeding under or relating to, or to enforce any of the
provisions of, this Promissory Note; and
 
12.2   to waive, to the extent permitted by law, any right to obtain a change in
venue from any such court in any such action, suit or proceeding.
 
12.3   Service of process may be made by registered or certified mail, postage
prepaid, to Maker's address set forth above, however, nothing in the paragraph
shall affect Holder's right to serve the process in any manner permitted by paw,
or limit Holder's right to bring proceedings against Maker in the Courts of any
other jurisdiction.
 
12.4   The provisions of this Section shall not limit or otherwise affect the
right of the Holder to institute and conduct an action in any other appropriate
manner, jurisdiction or court.
 
 
 

--------------------------------------------------------------------------------

 
 
13. MATERIAL ASPECTS OF THIS PROMISSORY NOTE.
 
13.1 THE MAKER ACKNOWLEDGES AND AGREES THAT SECTIONS 7 ("WAIVERS AND
AMENDMENTS"), 11 ("ACTIONS INVOLVING THIS PROMISSORY NOTE") AND 12
("JURISDICTION") ABOVE ARE SPECIFIC AND MATERIAL ASPECTS OF THIS PROMISSORY NOTE
AND THAT THE HOLDER WOULD NOT EXTEND CREDIT TO THE MAKER IF THE WAIVERS SET
FORTH IN SECTIONS 7, 11 AND 12 WERE NOT A PART OF THIS PROMISSORY NOTE.
 
14. MISCELLANEOUS.
 
14.1   Assignment. This Promissory Note shall inure to the benefit of and be
binding upon the Maker and Holder and their respective heirs, legal
representatives, successors and assigns. The Holder's interest in and rights
under this Promissory Note are freely assignable, in whole or in part, by the
Holder. The Maker shall not assign its rights and interest hereunder without the
prior written consent of the Holder, and any attempt by any Maker to assign
without the Holder's prior written consent is null and void. Any assignment
shall not release the Maker from the Obligations.
 
14.2   Severability. If any provision of this Promissory Note shall be
prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provisions of this Promissory
Note.
 
14.3   Plural; Captions. All references in this Promissory Note to Maker,
person, document or other nouns of reference mean both the singular and the
plural form, as the case may be. The subheadings contained in this Promissory
Note are inserted for convenience only and shall not affect the meaning or
interpretation of the Promissory Note.
 
(d) Promissory Note Binding On The Maker And Its Successors. All Obligations
under this Promissory Note are the unconditional obligations of Maker and all
who succeed to its rights and interests. Maker, by execution of, and the Holder,
by acceptance of, this Promissory Note agree that each party is bound to all
terms and provisions of this Promissory Note.
 
14.4   Entirety. This Promissory Note embodies the entire agreement between the
parties and supersede all prior agreements and understandings relating to the
subject matter hereof and thereof.
 
14.5   Business Purpose. Maker represents that the amount evidenced by this
Promissory Note is being obtained for business purposes.
 
14.6   Rights Cumulative. The rights and remedies of Holder under this
Promissory Note and the Agreement shall be cumulative and concurrent and at the
sole discretion of Holder may be pursued singly, successively, or together and
exercised as often as Holder shall desire. Time is of the essence under this
Promissory Note. The failure of Holder to exercise any such right or remedy
shall in no event be construed an a waiver of release thereof.
14.7   If any payment hereunder shall be specified to be made on a Saturday,
Sunday or other day on which banks New Jersey are not authorized to be open for
business, it shall be considered timely if made on the next succeeding day which
is a business day, and no additional interest shall accrue for such delay.
 
14.8   Maker hereby releases Holder, its employees, Holders, officers, directors
and members from any claims, known and unknown, concerning or relating to the
Master Agreement or anything related thereto.
 
[Remainder of page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has executed and delivered to the Holder this
Promissory Note, as of the day and year first above written.
 

 
Maker: : Genesis Group Holdings, Inc.
           
By:
/s/ Lawrence
Sands                                                                               
    Name:  Lawrence Sands     Title:  Corporate Secretary     Dated: June 24,
2011  

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has executed and delivered to the Holder this
Promissory Note, as of the day and year first above written.
 

 
Maker: : Genesis Group Holdings, Inc.
           
By:
/s/ Lawrence
Sands                                                                               
    Name:  Lawrence Sands     Title:  Corporate Secretary     Dated: June 24,
2011  

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has executed and delivered to the Holder this
Promissory Note, as of the day and year first above written.
 

  Maker: : Genesis Group Holdings, Inc.              
By:
/s/ Lawrence
Sands                                                                               
    Name:  Lawrence Sands     Title:  Corporate Secretary     Dated: June 24,
2011

 
 
 

--------------------------------------------------------------------------------

 
 
INTERCREDITOR AGREEMENT
 
This INTERCREDITOR AGREEMENT (this "Agreement") is entered into this day of
June, 2011, by and among Tekmark Global Solutions, LLC ("Tekmark") MMDGenesis
LLC ("MMD" and together with Tekmark, the "New Lenders") and UTA Capital LLC
("UTA" and, with the New Lenders, the "Lenders") and Genesis Group Holdings,
Inc, and Digital Comm, Inc. (collectively, "Borrower").
 
RECITALS
 
WHEREAS, Tekmark and MMD have agreed to make certain financial accommodations to
the Borrower, pursuant to the terms of that certain Master Agreement, dated as
of June, 2011, among Borrower, MMD and Tekmark (the "Tekmark Loan Agreement").
 
WHEREAS, MMD and Digital Comm are entering into a Revolving Credit Agreement of
even date herewith ("MMD Loan Agreement" and together with the Tekmark Loan
Agreement, the "Loan Agreements") whereby MMD, assuming it determines in its
sole discretion to do so, is providing funding to Digital Comm for certain
expenses in accordance with the terms and conditions set out in said Loan
Agreements.
 
WHEREAS, pursuant to the terms of the Loan Agreements, repayment of the
Borrower's obligations to Tekmark and MMD thereunder are to be secured, inter
alia, by a priority lien on and security interest senior to UTA in those
accounts and the proceeds thereof which are (i) purchase orders or customer
receivables of Borrower either financed by Tekmark or generated from contract
work performed by Tekmark (collectively, "TF Accounts"), or (ii) substitute
financing by MMD for Tekmark's previously financed purchase orders or customer
receivables of Borrower (the "MMD Accounts") and a second priority lien on and a
security interest in all other present and future accounts, inventory,
equipment, chattel paper, documents, instruments, general intangibles,
investment property, letters of credit rights, deposit accounts and the proceeds
thereof (all as defined in the Uniform Commercial Code (the "UCC")) of Borrower
all as set forth in that certain Security Agreement dated the date hereof
between Tekmark and Borrower and that certain Security Agreement between MMD and
Borrower dated the date hereof.
 
WHEREAS, the rights as between Tekmark and MMD to the New Lender Primary
Collateral and New Lender Secondary Collateral (each as hereinafter defined) are
set forth herein.
 
WHEREAS, in accordance with the Credit Agreement, Digital Comm has executed a
Convertible Revolving Promissory Note, a copy of which is attached hereto (the
"MMD Promissory Note", and together with the Tekmark Promissory Note, the
"Promissory Notes"), evidencing that Digital Comm owes MMD an amount up to One
Million Dollars ($1,000,000.00) (the "MMD Amount Due", and together with the
Tekmark Amount Due, the "Amount Due").
 
WHEREAS, UTA previously provided and continues to provide certain financial
accommodations to the Borrower pursuant to the terms of that certain Note and
Warrant Purchase Agreement and Company Pledge and Security Agreement each dated
as of August 6, 2011 (collectively, the "UTA Loan Agreement").
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, pursuant to the terms of the UTA Loan Agreement, repayment of
Borrower's obligations under the UTA Loan Agreement are secured, inter  alia, by
a first priority lien on and security interest in all present and future
accounts, inventory, equipment, chattel paper, documents, instruments, general
intangibles, investment property, letters of credit rights, deposit accounts and
the proceeds thereof of the Borrower.
 
WHEREAS, in order to induce Tekmark and MMD to provide the financial
accommodation described above, UTA has agreed to subordinate its first priority
lien on and security interest in and to the TF Accounts and the MMD Accounts
(and no other Accounts or other assets of Borrower) to the lien and security
interest therein of Tekmark and MMD;
 
WHEREAS, the Lenders have agreed to execute this Agreement in order to set forth
the priorities and agreements among the Lenders.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
1.         Definitions. When used herein, the following terms shall have the
following meanings (such meanings to be applicable equally both to the singular
and plural terms defined):
 
"Accounts", "Chattel Paper", "Documents", "Equipment", "Fixtures", "General
Intangibles", "Instruments", "Inventory" "Letters of Credit", "Letters of Credit
Rights", "Deposit Accounts" and "Investment Property" shall have the meanings
assigned to them under the UCC.
 
"Collateral" shall mean, collectively, the Tekmark Primary Collateral, the UTA
Primary Collateral, the Tekmark Secondary Collateral, and the UTA Secondary
Collateral.
 
"Debt Instruments" shall mean, collectively, the Tekmark Loan Instruments, MMD
Loan Instruments and the UTA Loan Instruments.
 
"Lenders" shall mean, collectively, Tekmark, MMD and UTA.
 
"MMD Debt Default" shall mean the occurrence and continuation of any event of
default pursuant to the MMD Loan Instruments.
 
"MMD Loan Instruments" shall mean all of the instruments executed by and between
Borrower and MMD in connection with the transactions contemplated by the Loan
Agreements.
 
"MMD Obligations" shall mean the obligations owed by Borrower to MMD pursuant to
the MMD Loan Instruments.
 
"MMD Primary Collateral" shall mean, collectively, the MMD Accounts of Borrower
and the proceeds thereof. For purposes of this Agreement, all MMD Primary
Collateral shall be UTA Secondary Collateral.
 
"MMD Secondary Collateral" shall mean (a) all of the Accounts of Borrower other
than the MMD Accounts, (b) Inventory, Equipment Chattel Paper, Documents,
Instruments, General Intangibles, Investment Property, Letters of Credit,
Letters-of-Credit Rights, Deposit Accounts of Borrower, and (c) the proceeds
thereof. For purposes of this Agreement, all MMD Secondary Collateral shall be
UTA Primary Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
"New Lender Debt Default" shall mean the occurrence and continuation of any
event of default pursuant to the New Lender Loan Instruments.
 
"New Lender Loan Instruments" shall mean all of the instruments executed by and
between or among Borrower and New Lenders in connection with the transactions
contemplated by the Loan Agreements.
 
"New Lender Obligations" shall mean the obligations owed by Borrower to either
of the New Lenders pursuant to the New Lender Loan Instruments.
 
"New Lender Primary Collateral" shall mean, collectively, the TF Accounts and
the MMD Accounts of Borrower and the proceeds thereof. For purposes of this
Agreement, all New Lender Primary Collateral shall be UTA Secondary Collateral.
 
"New Lender Secondary Collateral" shall mean (a) all of the Accounts of Borrower
other than the MMD Accounts and TF Accounts, (b) Inventory, Equipment Chattel
Paper, Documents, Instruments, General Intangibles, Investment Property, Letters
of Credit, Letters-of-Credit Rights, Deposit Accounts of Borrower, and (c) the
proceeds thereof. For purposes of this Agreement, all New Lender Secondary
Collateral shall be UTA Primary Collateral.
 
"Tekmark Debt Default" shall mean the occurrence and continuation of any event
of default pursuant to the Tekmark Loan Instruments.
 
"Telemark Loan Instruments" shall mean all of the instruments executed by and
among Borrower and Tekmark in connection with the transactions contemplated by
the Tekmark Loan Agreement.
 
"Tekmark Obligations" shall mean the obligations owed by Borrower to Tekmark
pursuant to the Tekmark Loan Instruments.
 
"Tekmark Primary Collateral" shall mean, collectively, the TF Accounts of
Borrower and the proceeds thereof. For purposes of this Agreement, all Tekmark
Primary Collateral shall be UTA Secondary Collateral.
 
"Telemark Secondary Collateral" shall mean (a) all of the Accounts of Borrower
other than the TF Accounts, (b) Inventory, Equipment Chattel Paper, Documents,
Instruments, General Intangibles, Investment Property, Letters of Credit,
Letters-of-Credit Rights, Deposit Accounts of Borrower, and (c) the proceeds
thereof. For purposes of this Agreement, all Tekmark Secondary Collateral shall
be UTA Primary Collateral.
 
"UTA Debt Default" shall mean the occurrence and continuation of any event of
default pursuant to the UTA Loan Instruments.
 
"UTA Loan Instruments" shall mean all of the instruments executed by and between
Borrower and UTA in connection with the transactions contemplated by the UTA
Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
"UTA Obligations" shall mean the obligations owed by Borrower to UTA pursuant to
the UTA Loan Instruments.
 
"UTA Primary Collateral" shall mean, collectively, (a) all of the Accounts of
Borrower other than the TF Accounts, (b) Inventory, Equipment Chattel Paper,
Documents, Instruments, General Intangibles, Investment Property, Letters of
Credit, Letters-of-Credit Rights, Deposit Accounts of Borrower, and (c) the
proceeds thereof. For purposes of this Agreement, all UTA Primary Collateral
shall be New Lender Secondary Collateral.
 
"UTA Secondary Collateral" shall mean all of the TF Accounts and MMD Accounts,
and the proceeds thereof. For purposes of this Agreement, all UTA Secondary
Collateral shall be New Lender Primary Collateral.
 
"Obligations" shall mean, collectively, the New Lender Obligations and the UTA
Obligations.
 
"Proceedings" shall mean any insolvency, bankruptcy, receivership,
custodianship, liquidation, reorganization, assignment for the benefit of
creditors, or any other proceeding for the liquidation, dissolution or other
winding up of Borrower or of any portion of the property of Borrower.
 
"UCC" shall mean the Uniform Commercial Code as adopted in the State of Florida.
 
2.          Consent of Lenders. Each of the Lenders hereby consents to the
execution and delivery by the Borrower of the Debt Instruments to which each is
a party, and the payment and performance by Borrower of its Obligations
thereunder, respectively.
 
3.          Priority of Liens.Notwithstanding the date, manner or order of
perfection or attachment of the security interests and liens granted by Borrower
to the Lenders or the priority provisions of the UCC or any other applicable
law:
 
a. New Lenders shall each have a priority security interest senior to UTA in and
lien upon the New Lender Primary Collateral, and
 
b. As between the New Lenders:
 
i. Tekmark shall have a first priority security interest in and lien upon the
Tekmark Primary Collateral and a second priority security interest in and lien
upon the MMD Primary Collateral (including, without limitation, the right to go
upon the premises of Borrower in order to collect and take possession of such
Tekmark Primary Collateral in accordance, with the provisions of the Tekmark
Loan Instruments), and
 
 
 

--------------------------------------------------------------------------------

 
 
ii. MMD shall have a first priority security interest in and lien upon the MMD
Primary Collateral and a second priority security interest in and lien upon the
Tekmark Primary Collateral (including, without limitation, the right to go upon
the premises of Borrower in order to collect and take possession of such MMD
Primary Collateral in accordance, with the provisions of the MMD Loan
Instruments), and
 
c. UTA shall have a third priority security interest in the New Lender Primary
Collateral.
 
Notwithstanding the date, manner or order of perfection or attachment of the
security interests and liens granted by Borrower to the Lenders or the priority
provisions of the UCC or any other applicable law:
 
a. UTA shall have a first priority security interest in and lien upon the UTA
Primary Collateral (including, without limitation, the right to go upon the
premises of Borrower in order to collect and take possession of such UTA Primary
Collateral in accordance, with the provisions of the UTA Loan Instruments), and
 
b. Tekmark and MMD shall each have a second priority security interest in the
UTA Primary Collateral which shall be in pari passe with each other, ranking
equally and in proportion to the outstanding amount owing to each of the New
Lenders from Borrower.
 
4.          Lien Enforcement Actions.
 
(a)Standstill Periods.
 
(i) UTA Standstill Period. In consideration of the provision of financial
accommodations as evidenced by the Tekmark Loan Instruments and the MMD Loan
Instruments, UTA hereby agrees that, prior to the payment in full of the Tekmark
Obligations and the MMD Obligations, upon the occurrence of an UTA Debt Default,
UTA (a) shall provide written notice thereof to Tekmark and MMD, and (b) for a
period of 180 days after the date of such notice (the "UTA Standstill Period"),
shall not exercise any right to or remedy in respect of such UTA Debt Default
or, except with the express written consent of Tekmark and MMD, take or receive
from or on behalf of the Borrower, directly or indirectly, in cash or other
property, by set off or in any other manner (whether pursuant to any
enforcement, collection, execution, levy or foreclosure proceeding or otherwise)
any UTA Primary Collateral or UTA Secondary Collateral or other property of the
Borrower. Without limiting the generality of the foregoing, during the UTA
Standstill Period, UTA shall not (x) take any action of any kind, exercise any
rights or initiate any proceeding of any kind, whether privately or judicially,
including without limitation, to foreclose upon the Collateral or enforce its
liens thereon or commence, or (y) commence any enforcement, collection,
execution, levy or foreclosure proceeding with respect to the UTA Primary
Collateral or UTA Secondary Collateral or other property of the Borrower or
otherwise under or relating to the UTA Loan Instruments. The sole right of UTA
with respect to the UTA Primary Collateral or UTA Secondary Collateral or other
property of the Borrower during the UTA Standstill Period shall be to hold a
first priority lien on the UTA Primary Collateral and a second lien on the UTA
Secondary Collateral. Any proceeds of the UTA Primary Collateral or UTA
Secondary Collateral or other property of the Borrower received by UTA and any
other cash or other property received by UTA in contravention of this Agreement
shall be segregated and held in trust and paid over to Tekmark or MMD for the
benefit of Tekrnark or MMD in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii ) New Lender Standstill Period. In consideration of the provision of
financial accommodations as evidenced by the UTA Loan Instruments, each of the
New Lenders hereby agrees that, prior to the payment in full of the UTA
Obligations, upon the occurrence of a New Lender Debt Default, the affected New
Lender (a) shall provide written notice thereof to UTA, and (b) for a period of
180 days after the date of such notice (the "New Lender Standstill Period"),
shall not exercise any right to or remedy in respect of such New Lender Debt
Default or, except with the express written consent of UTA, take or receive from
or on behalf of the Borrower, directly or indirectly, in cash or other property,
by set off or in any other manner (whether pursuant to any enforcement,
collection, execution, levy or foreclosure proceeding or otherwise) any New
Lender Primary Collateral or New Lender Secondary Collateral or other property
of the Borrower. Without limiting the generality of the foregoing, during the
New Lender Standstill Period, neither New Lender shall (x) take any action of
any kind, exercise any rights or initiate any proceeding of any kind, whether
privately or judicially, including without limitation, to foreclose upon the
Collateral or enforce its liens thereon or commence, or (y) commence any
enforcement, collection, execution, levy or foreclosure proceeding with respect
to the New Lender Primary Collateral or New Lender Secondary Collateral or other
property of the Borrower or otherwise under or relating to the New Lender Loan
Instruments. The sole right of the New Lenders with respect to the New Lender
Primary Collateral or New Lender Secondary Collateral or other property of the
Borrower during the New Lender Standstill Period shall be to hold a first
priority lien on the New Lender Primary Collateral and a second lien on the New
Lender Secondary Collateral. Any proceeds of the New Lender Primary Collateral
or New Lender Secondary Collateral or other property of the Borrower received by
either New Lender and any other cash or other property received by either New
Lender in contravention of this Agreement shall be segregated and held in trust
and paid over to UTA for the benefit of UTA in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct.
 
(iii) Notwithstanding anything herein to the contrary, the parties hereby
acknowledge and agree that:
 
a. The account debtors under the New Lender Primary Collateral have been
authorized and directed to pay any and all amounts due with respect thereto into
a lockbox controlled by Tekmark and that Tekmark shall be permitted and shall
have the right, at all times, whether during the New Lender Standstill Period or
otherwise, to receive any and all proceeds of the New Lender Primary Collateral
into such lockbox, in the ordinary course of business, and to apply the proceeds
thereof to repayment of amounts outstanding under the New Lender Loan
Instruments as and to the extent provided thereunder. Tekmark covenants and
agrees that it shall at any and all times immediately pay over to MMD any
proceeds from the MMD Primary Collateral paid into the lockbox.
 
b. The account debtors under the UTA Primary Collateral have been authorized and
directed to pay any and all amounts due with respect thereto into a lockbox
controlled by UTA, and that UTA shall be permitted and shall have the right, at
all times, whether during the UTA Standstill Period or otherwise, to receive any
and all proceeds of the UTA Primary Collateral into such lockbox, in the
ordinary course of business, and to apply the proceeds thereof to repayment of
amounts outstanding under the UTA Loan Instruments as and to the extent provided
thereunder
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Notices to other Creditor.
 
(i) Each Lender shall give written notice to the other Lenders of a failure by
the Borrower to pay the applicable Obligations owed by Borrower to such Lender
pursuant to the applicable Debt Instruments; provided, however, that the failure
to give such notice for any reason whatsoever shall not be deemed to be a breach
of this Agreement and shall not affect the rights of the parties hereunder in
any way whatsoever.
 
(ii) Simultaneously with the commencement by either Lender of any action to
enforce its liens and security interests in any of the Collateral, such Lender
shall send to the other Lender written notice of its commencement of such
action; provided, however, that the failure to give such notice for any reason
whatsoever shall not be deemed to be a breach of this Agreement and shall not
affect the rights of the parties hereunder in any way whatsoever.
 
5.          Amendments. So long as any Obligations remain unperformed and/or
unpaid, each party hereto agrees that it will not amend, modify or supplement
any of the Debt Instruments to which it is a party or agree to any amendment,
modification or supplement thereof if, as a result of such amendment,
modification or supplement (i) the installment payments of principal or the rate
of interest payable pursuant to any Debt Instrument would be increased, (ii) the
term of any Debt Instrument would be shortened, or (iii) additional events of
default would be created under any Debt Instrument or any additional obligation
would be imposed on Borrower, the failure to comply with which would cause an
event of default under such Debt Instrument.
 
6.          Knowledge of Certain Loan Instruments; Agreement to Remit
Misdirected Payments.
 
(a) Each of Tekmark and MMD acknowledges that it has received and read a copy of
the Second Loan Extension and Modification Agreement dated as of the date hereof
between Borrower and UTA, and UTA acknowledges that it has received and read a
copy of the Loan Agreements.
 
(b) Each of Tekmark and MMD agrees that it will promptly remit to UTA any
proceeds of UTA Primary Collateral, including customer payments that are not
from TF Accounts or MMD Accounts, that Tekmark and MMD or their agents or
representatives receive., and UTA agrees that it will promptly remit (i) to
Tekmark any proceeds of TF Accounts and (ii) to MMD any proceeds of MMD Accounts
that UTA or its agents or representatives receive.
 
 

--------------------------------------------------------------------------------

 
 
7.          Continued Effectiveness of this Agreement. The terms of this
Agreement and the rights and obligations of the Lenders arising hereunder shall
not be affected, modified or impaired in any manner or to any extent by: (a) any
amendment, modification or termination of or supplement to any Debt Instrument;
(b) the validity or enforceability of any Debt Instrument; (c) any exercise or
nonexercise of any right, power or remedy under or in respect to any of the
Obligations, or the Debt Instruments or arising at law; or (d) any waiver,
consent, release, indulgence, extension, renewal, modification, delay or other
action, inaction or omission in respect thereof, whether or not any of the
parties hereto shall have consented.
 
8.          Miscellaneous.
 
(a)            Conflicts. In the event of any conflict between any term,
covenant or condition of this Agreement and any term, covenant or condition of
any of the Debt Instruments, the provisions of this Agreement shall govern and
be controlling.
 
(b)            Notices. Any notices required or permitted to be given hereunder
shall be validly given if set forth in writing and delivered by telecopy, by
hand or commercial messenger against receipt or mailed, either by overnight
express carrier or by certified mail, postage prepaid, return receipt requested,
addressed to the parties hereto at their respective addresses as set forth on
the signature page of this Agreement. Any notice hereunder shall be deemed given
(i) on the day on which it is delivered by telecopy, by hand or such commercial
messenger service; (ii) if sent by overnight express carrier, on the business
day immediately after the day sent or, if such day is not a business day, on the
next business day, or (iii) if sent by mail, on the earlier of actual receipt by
the recipient or three (3) business days after the day deposited in the mail,
postage prepaid. Any party hereto may designate any other address to which any
notices shall be given notice duly given hereunder; provided, however, that any
such notice of other address shall be deemed to have been given hereunder only
when actually received by the party to which addressed.
 
(c)            Amendment of Agreement; Entire Agreement; Etc. This Agreement may
be amended or modified by written instrument only, signed by each of the parties
hereto. No waiver of any term or provision of this Agreement shall be effective
unless it is in writing, making specific reference to this Agreement and signed
by the party against which such waiver is sought to be enforced. This Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective successors and assigns. This Agreement may be signed in one or
more counterparts which, when taken together, shall constitute one and the same
document.
 
 

--------------------------------------------------------------------------------

 
 
(d)            Transfer of Obligations; Execution of Identical Agreement. Prior
to the consummation of any sale, assignment, disposition or other transfer of
any of the Obligations, the transferor of such Obligations as a condition
precedent to the rights of any transferee to succeed to such transferor's
position, shall cause such transferee to execute and deliver to the other
parties to this Agreement an agreement (substantially identical to this
Agreement or otherwise in form and substance satisfactory to such parties)
providing for the continued effectiveness of all of the rights of such other
parties under this Agreement.
 
(e)            Termination; Effect. This Agreement shall terminate upon payment
in full of the Obligations owing to each Lender, provided that all commitments
on the part of such Lender to make further loans to Borrower have been
terminated.
 
(f)              Benefited Parties. This Agreement is for the sole benefit of
the Lenders (and their successors and assigns) and there are no other parties
(including the Borrower) who are intended to be benefited, in, any way
whatsoever, by this Agreement.
 
[continued on next page]
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement has been executed and delivered by each of the parties hereto by
a duly authorized officer of each such party on the date first set forth above.
 
 

 
UTA CAPITAL LLC
         
By YZT Management LLC, its Managing Member
           
By:
        Udi Toledano, its Managing Member     Address: 100 Executive Drive,
Suite 330, West Orange, NJ 07052  

 
 

 
TEKMARK GLOBAL SOLUTIONS LLC
           
By:
/s/ Charles K. Miller    
its:
CFO             Address: 100 Metroplex Drive, Suite 102, Edison, NJ 08817  

 
 

 
MMDGENESIS LLC
           
By:
/s/ Mark Munro    
 
Mark Munro, its Manager
            Address: 1100 First Avenue, Spring Lake, NJ 07762  

 
 

  GENESIS GROUP HOLDINGS, INC.            
By:
/s/ Lawrence Sands       Lawrence Sands, Corporate Secretary  

 

  DIGITAL COMM, INC.            
By:
/s/ Billy Caudell       Billy Caudell  

                                       
 
 

--------------------------------------------------------------------------------

 
 
This Agreement has been executed and delivered by each of the parties hereto by
a duly authorized officer of each such party on the date first set forth above.
 

 
UTA CAPITAL LLC
         
By YZT Management LLC, its Managing Member
           
By:
        Udi Toledano, its Managing Member     Address: 100 Executive Drive,
Suite 330, West Orange, NJ 07052  

 
 

 
TEKMARK GLOBAL SOLUTIONS LLC
           
By:
/s/ Charles K. Miller    
its:
CFO             Address: 100 Metroplex Drive, Suite 102, Edison, NJ 08817  

 
 

 
MMDGENESIS LLC
           
By:
/s/ Mark Munro    
 
Mark Munro, its Manager
            Address: 1100 First Avenue, Spring Lake, NJ 07762  

 
 

  GENESIS GROUP HOLDINGS, INC.            
By:
/s/ Lawrence Sands       Lawrence Sands, Corporate Secretary  

 

  DIGITAL COMM, INC.            
By:
/s/ Billy Caudell       Billy Caudell  

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement has been executed and delivered by each of the parties hereto by
a duly authorized officer of each such party on the date first set forth above.
 

 
UTA CAPITAL LLC
         
By YZT Management LLC, its Managing Member
           
By:
        Udi Toledano, its Managing Member     Address: 100 Executive Drive,
Suite 330, West Orange, NJ 07052  

 
 

 
TEKMARK GLOBAL SOLUTIONS LLC
           
By:
/s/ Charles K. Miller    
its:
CFO             Address: 100 Metroplex Drive, Suite 102, Edison, NJ 08817  

 
 

 
MMDGENESIS LLC
           
By:
/s/ Mark Munro    
 
Mark Munro, its Manager
            Address: 1100 First Avenue, Spring Lake, NJ 07762  

 
 

  GENESIS GROUP HOLDINGS, INC.            
By:
/s/ Lawrence Sands       Lawrence Sands  

 
 

  DIGITAL COMM, INC.            
By:
/s/ Billy Caudell       Billy Caudell  

 
 
 